IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00121-CR
 
Leslie Husfeld,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court # 04-02922-CRF-85
 

MEMORANDUM Opinion

 




          Leslie
Husfeld was convicted of possession of a controlled substance and sentenced to
ten years in prison, probated for five years. 
No appeal was taken.  Less than
three months later, the trial court modified the terms and conditions of
Husfeld’s community supervision.  Husfeld
now appeals.
          As
the trial court correctly pointed out in its certificate of defendant’s right
of appeal, an order modifying the terms and conditions of community supervision
is not reviewable by direct appeal.  Basaldua v State, 558 S.W.2d 2, 5 (Tex.
Crim. App. 1977); Rice v. State, No.
10-04-00086-CR, 2004 Tex. App. LEXIS 5664 (Tex. App—Waco June 23, 2004, no pet.) (not designated for publication).
          Accordingly,
the appeal is dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal
dismissed
Opinion
delivered and filed March 23, 2005
Do
not publish
[CR25]